



COURT OF APPEAL FOR ONTARIO

CITATION: York Region Standard Condominium Corporation No.
    1279 v. 1806780 Ontario Inc., 2018 ONCA 1015

DATE: 20181211

DOCKET: C64266

Rouleau, van Rensburg and Roberts JJ.A.

BETWEEN

York Region Standard Condominium Corporation No.
    1279

Applicant
(Appellant in Appeal)

and

1806780 Ontario Inc. and Liberty Development
    Corporation

Respondents
(Respondents in Appeal)

Joshua Milgrom and Joseph Salmon, for the appellant

Micheal Simaan, for the respondent

Heard: December 10, 2018

On appeal from the judgment of Justice James Diamond of
    the Superior Court of Justice, dated July 27 2017.

APPEAL BOOK ENDORSEMENT

[1]

In our view it is unnecessary to determine whether as argued by the
    appellant that the total cost to the condominium corporation of the lease of
    the parking units had to be treated as a common expense in the disclosure
    statement. The central issue before the application judge was whether the
    disclosure statement was false, deceptive or misleading in relation to the
    manner in which the parking lease obligations were disclosed and whether that
    gave rise to a claim for damages under s. 133 of the Act.

[2]

We see no error in the application judges conclusion, based on his
    review and assessment of the record before him, that sufficient information was
    included in the disclosure statement and that it was not false, deceptive or
    misleading. As agreed, the respondent is entitled to its costs in the amount of
    $19,500 inclusive of disbursements and applicable taxes.


